Exhibit 10.2

 

FIRST AMENDMENT TO PURCHASE

AND SALE AGREEMENT

 

This First Amendment to Purchase and Sale Agreement (this “Amendment”) is
effective as of December 15, 2014, and is entered into by and between WHITBRIT,
LLC, a Washington limited liability company (“Seller”), and SUMMIT HEALTHCARE
REIT, INC., a Maryland corporation (“Buyer”).

 

RECITALS

 

A.     Seller and Buyer entered into that certain Purchase and Sale Agreement
dated September 24, 2014 (the “Agreement”), pursuant to which Seller agreed to
sell to Buyer, and Buyer agreed to purchase from Seller, that certain land and
improvements located at 39 N.E. 102nd Avenue, Portland, Oregon, as more
particularly described in the Agreement.

 

B.     Seller and Buyer desire to amend the Agreement as set forth in this
Amendment.

 

AGREEMENT

 

In consideration of the respective agreements hereinafter set forth, Seller and
Buyer agree as follows:

 

1.     Defined Terms. All initially capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Agreement.

 

2.     Seller Entity. Seller and Buyer acknowledge that the reference to Seller
as an Oregon limited liability company in the Agreement was incorrect, and that
Seller is a Washington limited liability company, and therefore all references
to Seller in the Agreement are hereby modified to reference Seller as a
Washington limited liability company.

 

3.     Due Diligence Period. The first sentence of Section 6(a) is hereby
deleted in its entirety and replaced with the following:

 

“Buyer shall have until December 18, 2014 to complete Buyer’s due diligence (the
“Due Diligence Period”).”

 

4.     Counterparts.     This Amendment may be executed in counterparts, each of
which will constitute an original, but all of which together will constitute one
and the same instrument. The parties agree that a signed copy of this Amendment
transmitted by one party to the other party(ies) by facsimile or electronic
transmission will be binding upon the sending party to the same extent as if it
had delivered a signed original of this Amendment.

 

5.     Miscellaneous. All references in this Amendment to the Agreement shall be
deemed to refer to the Agreement, as modified by the terms of this Amendment. In
the event of a conflict between the terms and provisions of the Agreement and
the terms and conditions of this Amendment, the terms and provisions of this
Amendment shall prevail. As amended herein, the Agreement remains in full force
and effect and is hereby ratified by the parties.

 

 
-1- 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller and Buyer have entered into this Amendment as of the
date first set forth above.

 

“SELLER”:

 

WHITBRIT, LLC, a Washington limited liability company

 

 

By:

/s/ Arthur L. Werner

 

 

Arthur L. Werner, Member

 



 

 

 

“BUYER”:

 

SUMMIT HEALTHCARE REIT, INC., a

Maryland corporation

 

 

By:

/s/ Kent Eikanas

 

 

Kent Eikanas

 

  President  

 

 

-2-